Citation Nr: 1232853	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating for right ankle sprain. 

2.  Entitlement to an increased (compensable) initial rating for left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from May 2003 to July 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in part, granted service connection for right and left ankle sprain, and assigned each noncompensable ratings.  The Veteran continues to appeal for higher ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A progress note from the Clifton Park, New York VA Clinic dated in August 2009 noted treatment for ankle laxity with sprain.  Extremities examination noted that all joints had free range of motion with no edema, swelling or effusion.  The examiner noted that ankle X-rays were ordered and the Veteran was to be seen by the VA podiatry department.  However, these records are not contained in the Veteran's claims files.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  So any additional treatment records that are potentially relevant to the claims would need to be obtained before deciding this appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2011).

As the case must be remanded for the foregoing reason and it has been more than four years since the Veteran's most recent VA examination of his ankles, the Veteran should also be scheduled for a current VA examination of his ankles.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records related to his ankles from the Upstate New York VA Healthcare System (i.e., Clifton Park, Albany, Canandaigua), dated since August 2009.  A specific request should be made for any x-rays of the ankles and any podiatry evaluations.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his ankles.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination.  All appropriate testing, including x-rays if indicated, should be completed.

The examiner should identify all current manifestations of the Veteran's right and left ankle sprains.

The examiner should report the Veteran's range of motion of the ankles in degrees and state the point at which any pain is demonstrated.

The examiner should indicate whether the service-connected ankles are productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


